Title: From John Adams to John Jay, 10 August 1782
From: Adams, John
To: Jay, John



Sir
Hague. Augst. 10th. 1782

It was with very great pleasure that I recd. this morning your kind favor of the 2d. inst. I am surprized to learn that your and Mrs: Jay’s health have been disordered in France where the air is so fine.
That your anxieties have been very great I doubt not—that most of them were such as you ought not to have met with, I can easily conceive. I can sincerely say, that all mine, but my Fever, were such as I ought not to have had. Thank God, they are past, and never shall return, for nothing that can happen shall ever make me so anxious again. I have assumed the felicis animi immota Tranquillitas.
Nothing would give me more satisfaction than a free conversation between you and me, upon the subjects you mention, and all others, directly or indirectly connected with it, or with any of our affairs, but I don’t see a possibility of taking such a journey. The march of this People is so slow, that it will be sometime before the Treaty of Commerce can be finished and after that I have other orders to execute, and must be here in person to attend every step. But besides this, I think I ought not go to Paris while there is any messenger there from England, unless, he has full powers to treat with the Ministers of the United States of America. If the three American Ministers should appear at Paris, at the same time with a real or pretended Minister from London, all the world would instantly conclude a Peace certain, and would fill at once another years Loan for the English. In Lord Shelburne’s sincerity, I have not the least confidence and I think that we ought to take up Fox’s idea, and insist upon full powers to treat with us in character, before we have a word more to say upon the subject. They are only amusing us. I would rather invite you to come here. This Country is worth seeing and you would lay me under great obligations by taking your residence, during your stay, in the Hotell des Etats-Unis—many People would be glad to see you.
I should be very glad however to be informed, fm. step to step, how things proceed, which may be done with safety by Expresses to me; or by those from the Court of Versailles to the Duke de la Vauguion, in whom I have great confidence, or it may be done even by Post, under cover to Messrs. Wilhem & Jean Willink, at Amsterdam; or Mr. Dumas, at the Hague; or to Mr. Charles Storer, chez Madame la Veuve Loder at the Hague.

As you justly observe, further accessions of power to the House of Bourbon may excite jealousies in some Powers of Europe, but who is to blame but themselves? Why are they so short sighted, or so indolent, as to neglect to acknowledge the United States and make Treaties with them! Why do they leave the House of Bourbon to contend so long, and spend so much? Why do they leave America and Holland under so many obligations. France has, and deserves and ought to have a great weight with America and Holland, but other powers might have proportionable weight, if they would have proportional merit.
If the Powers of the Neutral Maritime Confederation, would admit the United States to acceed to that Treaty, and declare America Independent, they would contribute to prevent America at least, fm. being too much under the direction of France. But if any Powers should take the part of England, they will compell America and Holland too, to unite themselves ten times more firmly than ever to the House of Bourbon.
I don’t know, however, that America, or Holland are too much under the direction of France, and I don’t believe they will be—but they must be dead to every generous feeling as Men, and to every wise view as Statesmen, if they were not much attached to France in the circumstances of the Times.
I have received two letters from you in the Spring—one I answered, but have not the dates at present, the other kindly informed me of the arrival of my Son in America, for which I thank you.

With great regard and esteem, I am, dear Sir, Your Most obedt: humle. Servt.
John Adams

